Order filed, July 11, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00407-CV
                                 ____________

   SANTOS SAN JUAN D/B/A SANTOS WRECKER REPAIR, Appellant

                                         V.

                            JOSE SEGOVIA, Appellee


                     On Appeal from the 80th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-06117


                                      ORDER

      The reporter’s record in this case was due July 02, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Michelle Tucker, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM